Citation Nr: 1146435	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a chronic left hip disability, a chronic disability manifested by low back pain, a right small toe disability, and bilateral shin splints.  

The Veteran appealed all four of these issues, and they were before the Board in June 2009.  At that time the Board issued a decision which granted service connection for the left hip disability.  This decision also denied service connection for the low back disability, and the small toe disability.  As the Veteran withdrew her claim for service connection for the bilateral shin splints, this issue was dismissed.  

The record indicates that the Veteran appealed the denial of service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  The appellant's brief to the Court stated that she was appealing that portion of the June 2009 Board decision which denied entitlement to service connection for a back disability.  No other issue was noted. 

The Court issued a Memorandum Decision in this appeal in April 2011.  The Court ordered that the June 2009 decision be set aside and remanded for actions consistent with its decision.  This decision did not specifically limit itself to the issue of service connection for the low back disability, but none of the other three issues were identified or discussed.  Given that the Veteran's left hip claim was granted by the June 2009 decision, that another matter was withdrawn by the Veteran, and that the appellant's brief specifically states that only the issue of service connection for the low back disability is on appeal to the Court, the Board will construe the order to set aside and remand the April 2011 Memorandum Decision as applying to only the low back claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has developed a low back disability as a result of active service.  She argues that the October 2004 VA examination that was provided to her is inadequate, in that it did not include X-ray studies of her back.  She states that she is now able to undergo such studies, and asks that they be ordered by VA.  

In the April 2011 Memorandum Decision, the Court states that once VA decides to furnish an examination, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Court notes that the Veteran did not undergo X-ray studies of her claimed back disability at the October 2004 VA examination because it was believed she might be pregnant.  Her claim was then denied on the basis that there was no current disability.  However, the Court also notes that even though the Veteran had full range of motion on the October 2004 VA examination, X-ray evidence alone would be sufficient to establish entitlement to service connection for her claimed back disability.  Therefore, it was deemed that the October 2004 VA examination was inadequate.  The Court ordered that the Veteran be provided an additional examination in order to obtain X-ray studies of her low back.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the spine.  The claims folder must be forwarded to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, to include X-ray studies.  For any back disability exhibited, the examiner should indicate whether it is as likely as not that this disability was incurred or aggravated by active service.  The reasons and bases for all opinions should be included.  The examiner should comment on the significance and implications of all radiologic studies that may be obtained, to include X-ray studies.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

